Title: From John Adams to John Peter De Windt, 15 March 1820
From: Adams, John
To: De Windt, John Peter



my dear Sir.
Montezillo March 15th. 1820

We are under great concern here—We have written to Mrs De Wint—I have written to her myself twice, Louisa once—and Harriet several times—and no letters from her, for eight or ten Weeks. We are very apprehensive there is some great Sickness in your familyWe are all pritty well excepting my distemper Old Age—which I will not say with Frankline, is incurable, because the ground will soon cure it.
There is no theme of Conversation here except the late Storm which was more extraordinary than any that was ever known in the memory of the oldest Men—the damage done to the Forest Trees—the fruit Trees the shrubberys and evergreens is computed to be greater than that of 1806—there was but one mitigation of misfortune that attended it and that was the glorious show of Nature that was exhibited;—the most glorious splendid Winter scene that ever was beheld—a rain had fallen from some warmer region in the Sky’s When the Cold here below, was intense to an extreme—every drop was frozen where-ever it fell on the Trees and clung to the limbs and Sprigs as if it has been fastened by hooks of Steel The Earth was never more universally covered with Snow—and the rain had frozen upon a Crust on the surface which shone with the brightness of burnished Silver the Icicles on every Sprig glowed in all the lustre of Diamonds—Every Tree was a Chandelier of Cutt Glass—I have seen a Queen of France with eighteen Millions of Livers of diamonds upon her person—and I declare that all the charms of her face and figure added to All the glitter of her jewels did not make an impression upon me equal to that presented by every Shrub—The whole world was glittering with precious Stone—the weight of Ice upon the Trees, however did the damage and Compensated us only by the Sublimity, beauty, and Novelty of the scene—
I beg of you to answer this letter as soon as possible to relieve us of our anxiety concerning your family—with love to Caroline—I am my dear Sir—your affectionate / Grand father
John Adams